 Case 3:17-cv-01362 Document 849 Filed 08/10/20 Page 1 of 11 PageID #: 17028



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT HUNTINGTON

THE CITY OF HUNTINGTON,

      Plaintiff,

v.                                             CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

      Defendants.
____________________________________
CABELL COUNTY COMMISSION,

      Plaintiff,

v.                                             CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

      Defendants.

                        MEMORANDUM OPINION AND ORDER

      Pending before the court is defendants’ objection to the

Special Master’s Discovery Ruling No. 9.           (ECF No. 659.)   On

June 23, 2020, the Special Master entered an order denying

defendants’ motion to compel discovery responses on opioid-

related expenditures.         (ECF No. 621.)    This matter has been

fully briefed and is ripe for review by this court.           For the

following reasons, defendants’ objection, (ECF No. 659), is

OVERRULED, and defendants’ motion to compel discovery responses

on opioid-related expenditures, (ECF No. 423), is DENIED.
    Case 3:17-cv-01362 Document 849 Filed 08/10/20 Page 2 of 11 PageID #: 17029



I.      Factual and Procedural Background

        These two cases are related to thousands of other lawsuits

that have been filed throughout the country in recent years

relating to the opioid crisis. 1         “These cases concern the alleged

improper marketing of and inappropriate distribution of various

prescription opiate medications into cities, states, and towns

across the country.”        In re Nat'l Prescription Opiate Litig.,

290 F. Supp. 3d 1375, 1377 (J.P.M.L. 2017).             The Opioid MDL (MDL

2804) was created by the Judicial Panel on Multidistrict

Litigation (JPML) in December of 2017 after the JPML determined

that a large number of cases should be centralized for pretrial

proceedings in the Northern District of Ohio to coordinate the

resolution of these actions.          See id. at 1378.     Given his

previous experience with multidistrict litigation, MDL 2804 was

assigned to United States District Judge Dan A. Polster.               See

id. at 1379. The JPML expressed its confidence in Judge

Polster’s ability to manage this complex litigation, indicating




1 On October 26, 2017, President Trump directed the Secretary of
Health and Human Services to declare the opioid crisis a Public
Health Emergency. See Combatting the National Drug Demand and
Opioid Crisis, 82 Fed. Reg. 50305 (Oct. 26, 2017). According to
that Presidential Memorandum, as of that date, “more than
300,000 Americans have died of an opioid overdose since 2000[,]
. . . more than 2.1 million of our fellow citizens are addicted
to opioids, and in 2014 more than 1,500 people were treated each
day in emergency departments for opioid-related emergencies.”
Id.
                                        2
 Case 3:17-cv-01362 Document 849 Filed 08/10/20 Page 3 of 11 PageID #: 17030



that it had “no doubt that Judge Polster will steer this

litigation on a prudent course.”         Id. at 1379-80.

     Since MDL 2804's formation, well over 2,000 cases have been

transferred to the MDL court.       See In re Nat'l Prescription

Opiate Litig., No. 1:17-MD-2804, 2019 WL 4686815, at *1 (N.D.

Ohio Sept. 26, 2019).      In his management of the MDL, Judge

Polster has, among other things, overseen “discovery involving

over 450 depositions and over 160 million pages of documents”

and ruled “on innumerable discovery motions, ranging from the

trivial to motions to compel production of documents from the

United States Drug Enforcement Agency”.         Id. at *2.

     In January, these two cases, designated in the MDL as

“Track Two” cases, were remanded to this court for further

proceedings.    The remanded cases were significantly narrowed, in

both the number of claims and defendants.          Only plaintiffs’

public nuisance claims against the “The Big Three” distributor

defendants — AmerisourceBergen Drug Corporation, McKesson

Corporation, and Cardinal Health, Inc. — are before this court.

On March 9, 2020, this court entered an Order of Appointment,

pursuant to Fed. R. Civ. P. 53(a)(1)(A), which appointed the

Honorable Christopher C. Wilkes as Special Master to aid with

discovery matters and/or disputes.         (ECF No. 200.)    Pursuant to

Rule 53(f)(2), any party may file an objection to an order,



                                     3
 Case 3:17-cv-01362 Document 849 Filed 08/10/20 Page 4 of 11 PageID #: 17031



finding, report, ruling, or recommendation by the Special Master

within 7 calendar days of the date it was filed.

     A. Defendants’ Motion to Compel

     On May 15, 2020, defendants filed a motion to compel

discovery, seeking information regarding plaintiffs’ opioid-

related actions and expenditures, and information regarding

plaintiffs’ requested abatement damages remedy.           (ECF No. 423.)

Defendants argued that plaintiffs had not delivered sufficient

information or documents regarding “(a) how much money they

seek, (b) what the separate components of the “abatement

damages” are, or (c) how the dollar amounts of the components or

the overall amount were calculated,” (ECF No. 494), and that

this information was necessary because “predicting what

abatement costs may be incurred in the future likely requires

determining what abatement costs have been incurred in the

past.”    (ECF No. 423.)    Defendants also argue that Special

Master Wilkes’ order in Discovery Ruling No. 1 (“DR1”), (ECF No.

248), required plaintiffs to give defendants this information

when DR1 ordered compliance with interrogatories 10 and 11 and

request for production 16.       (See ECF No. 423.)     Plaintiffs filed

their response opposing the motion on May 27, 2020.           (ECF No.

475.)    Plaintiffs argue that they have satisfied their discovery




                                     4
    Case 3:17-cv-01362 Document 849 Filed 08/10/20 Page 5 of 11 PageID #: 17032



obligations under DR1 2 as to interrogatories 10 and 11 and

request for production 16, and will disclose additional

abatement information through expert witness testimony.               (See

id.)

        On June 23, 2020, Special Master Wilkes entered Discovery

Ruling 9 (“DR9”), denying defendants’ motion.             (ECF No. 621.)

Special Master Wilkes denied the motion because he found that

plaintiffs satisfied their discovery obligations:

        “Plaintiffs submitted extensive answers to
        interrogatories, produced nearly 800,000 documents and
        identified scores of fact witnesses which provide ripe
        ground for Defendants to understand, investigate and
        discover the “opioid related actions” the city/county
        has taken in response to the opioid epidemic. The
        City of Huntington and Cabell County Commission have
        produced spreadsheets specifically referencing budgets
        and accounting documents which provides ample
        reference points for further discussion during fact
        witness depositions.”

Special Master Wilkes also ruled that because plaintiffs are

seeking an abatement remedy, which consists of “prospective

future costs to abate the [opioid] crisis,” In re Nat’l

Prescription Opiate Litig., No. 1:17-md-2804, ECF No. 2519 (Aug.

26, 2019), any prior amounts and/or allocation of abatement

spending have only marginal value in determining the future

costs of abatement.




2 Plaintiffs also note that only plaintiff Cabell County
Commission’s responses to interrogatories 10 and 11 and request
for production 16 were the subject of DR1.
                                        5
 Case 3:17-cv-01362 Document 849 Filed 08/10/20 Page 6 of 11 PageID #: 17033



     Defendants timely filed objections to DR9 on July 1, 2020,

arguing that discovery of past abatement expenditures is

necessary for defendants because such information bears directly

on the plausibility of any future abatement costs that

plaintiffs seek as their remedy.         (ECF No. 659.)    Defendants

object that the availability of expert discovery does not solve

the problem because they are entitled to discover facts that

could contradict an expert’s opinion on an abatement remedy, and

that under the court’s scheduling order, the period for expert

discovery is highly truncated, as defendants’ expert reports are

due only ten days after they receive plaintiffs’ expert reports.

(See id.)   Defendants also contend that Special Master Wilkes’s

observation in DR9 that “whatever efforts and expenses

Plaintiffs have put forth in attempting to remedy [opioid-

related issues] have not been successful” was legal error, and

an abuse of discretion.      (Id.)   Plaintiffs responded on July 6,

2020, explaining that Special Master Wilkes in DR9 did not deny

defendants’ motion because plaintiffs’ past abatement costs were

totally irrelevant, but he so ruled because plaintiffs’

discovery responses to interrogatories 10 and 11 and request for

production 16 were reasonable and sufficient.          (ECF No. 675.)

Additionally, plaintiffs note they provided defendants with a

preliminary list of categories of abatement damages on June 13,

2020.   (See ECF No. 659-1.)      Plaintiffs further argue that they

                                     6
 Case 3:17-cv-01362 Document 849 Filed 08/10/20 Page 7 of 11 PageID #: 17034



are entitled to rely upon expert witness testimony because “an

abatement remedy – unlike an award of compensatory damages –

cannot be computed before trial and the scope of the remedy will

depend on evidence and testimony offered by expert witnesses at

trial.”   (ECF No. 675.)

II.   Standard of Review

      As provided in Rule 53(f)(4) and (5), the court shall

decide de novo all objections to conclusions of law made or

recommended by the Special Master; and the court shall set aside

a ruling by the Special Master on a procedural matter only for

an abuse of discretion.      To the extent the Special Master enters

an order, finding, report, ruling, or recommendation regarding

an issue of fact, the court shall review such issue de novo, if

any party timely objects pursuant to the Rules and within the 7

calendar day time period set forth herein.          See Rule 53(f)(3).

III. Analysis

       Ordinarily, Federal Rule of Civil Procedure 26(a) requires

plaintiffs to provide, at the outset of discovery, “a

computation of each category of damages claimed” and to produce

“the documents or other evidentiary material, unless privileged

or protected from disclosure, on which each computation is

based, including materials bearing on the nature and extent of

injuries suffered.”     Fed R. Civ. P. 26(a)(1)(A)(iii).         However,

because abatement is as an equitable remedy within the court’s

                                     7
 Case 3:17-cv-01362 Document 849 Filed 08/10/20 Page 8 of 11 PageID #: 17035



discretion to fashion, abatement is not subject to the

computation requirements of Rule 26.         See, e.g., Scott v. City

of Phoenix, No. CV-09-0875-PHX-JAT, 2011 WL 1085992, at *4 (D.

Ariz. Mar. 24, 2011) (“Plaintiff's request for declaratory

judgment, injunctive relief, and nominal damages is not waived

by Plaintiff's failure to include computations of these

equitable remedies in Plaintiff's Second Amended Disclosure

Statement.    These forms of relief are not capable of the

“computation” required for the Rule 26(a)(1)(iii) initial

disclosure.”).    Thus, plaintiffs are not required to compute

their precise abatement remedy at this stage in the litigation.

Plaintiffs correctly assert that an abatement remedy will depend

on evidence and testimony offered by expert witnesses at trial.

Cf. In re Nat'l Prescription Opiate Litig., No. 1:17-MD-2804,

2019 WL 4043938, at *2-3 (N.D. Ohio Aug. 26, 2019) (explaining

that the court will rely on expert testimony to help fairly

construct a future abatement remedy award).

     This does not absolve plaintiffs of the need to provide

defendants with some basic information and factual basis upon

which plaintiffs will build their abatement remedy, and to

provide defendants some information about past abatement

measures taken and expenditures made.         Defendants have an

interest in obtaining this information generally to be able to

question plaintiffs’ experts and to prepare their own experts to

                                     8
 Case 3:17-cv-01362 Document 849 Filed 08/10/20 Page 9 of 11 PageID #: 17036



respond to and counter plaintiffs’ proposed abatement remedy.

Special Master Wilkes ordered as much in DR1, when he ordered

Cabell County to supplement its responses to interrogatories 10

and 11 and request for production 16.         (See ECF No. 248.)

     The court has reviewed the record and finds that plaintiffs

have sufficiently complied with their discovery responsibilities

as to interrogatories 10 and 11 and request for production 16.

The court notes that plaintiffs have produced spreadsheets

specifically referencing budgets and accounting documents

containing expenses and programming to abate the opioid crisis.

For example, plaintiff City of Huntington has outlined at least

four pages worth of initiatives – including community

partnerships, public health programs, law enforcement

initiatives, grant information, and proposed solutions and plans

- that it undertook in an effort to address the hazards to

public health and safety arising from the opioid crisis.

Specific to expenditures, the City of Huntington produced annual

reports from the police department and fire department, wage and

benefit agreements, salary and payroll information, grant

materials, City of Huntington budgets, and departmental-specific

budgets.   Plaintiff Cabell County Commission has identified and

produced budget and expense information for the Office of the

Prosecuting Attorney, the Sherriff’s Department, and Emergency



                                     9
Case 3:17-cv-01362 Document 849 Filed 08/10/20 Page 10 of 11 PageID #: 17037



Medical Services, each of which dedicated resources to

responding to the opioid epidemic.

     Furthermore, on June 13, 2020, plaintiffs provided

defendants with a preliminary list of categories of abatement

damages that plaintiffs’ experts had prepared.          (See ECF No.

659-1.)   While these categories were not detailed, they properly

inform defendants of the scope of the abatement remedy sought.

Combined with the budgetary documentation already disclosed by

plaintiffs, these disclosures provide ample reference points for

further discussion during fact witness and expert depositions.

Plaintiffs are entitled to rely upon expert testimony for any

further abatement-related strategy and calculation inquiries. 3

     Lastly, the court will not opine whether Special Master

Wilkes’s observation in DR9 that “whatever efforts and expenses

Plaintiffs have put forth in attempting to remedy [opioid-

related issues] have not been successful” was legal error or an

abuse of discretion. 4    (See ECF No. 621.)      The court finds that


3 Moreover, this court on August 6, 2020 granted defendants’
motion to modify expert discovery deadlines. (ECF No. 834.)
Defendants now have sufficient time to review plaintiffs’
experts’ reports and complete their own.

4 The court does note there is a general factual basis to support
Special Master Wilkes’ statement. For example, on October 26,
2017, President Trump directed the Secretary of Health and Human
Services to declare the opioid crisis a Public Health Emergency.
See Combatting the National Drug Demand and Opioid Crisis, 82
Fed. Reg. 50305 (Oct. 26, 2017). According to that Presidential
Memorandum, as of that date, “more than 300,000 Americans have
                                    10
Case 3:17-cv-01362 Document 849 Filed 08/10/20 Page 11 of 11 PageID #: 17038



the comment was not central to his ruling in DR9.                  Furthermore,

the court has reviewed DR9 de novo, and finds in favor of the

plaintiffs on entirely separate grounds from the issue of

whether prior abatement efforts have or have not been

successful.

IV.   Conclusion

      For the reasons discussed above, defendants’ objection to

Discovery Ruling 9, (ECF No. 659), is OVERRULED.                  Defendants’

motion to compel discovery responses on opioid-related

expenditures, (ECF No. 423), is likewise DENIED.

      The Clerk is directed to send copies of this Memorandum

Opinion and Order to counsel of record and interested parties.

      IT IS SO ORDERED this 10th day of August, 2020.

                             ENTER:


                            David A. Faber
                            Senior United States District Judge




died of an opioid overdose since 2000[,] . . . more than 2.1
million of our fellow citizens are addicted to opioids, and in
2014 more than 1,500 people were treated each day in emergency
departments for opioid-related emergencies.” Id. However, the
court makes no findings at this juncture as to the specific
effectiveness, or lack thereof, of plaintiffs’ specific past
attempts to abate the opioid crisis.
                                      11
